Citation Nr: 0823233	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left eye disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the claim.  The RO in 
Boise, Idaho, currently has jurisdiction over the veteran's 
claims folder.

The veteran provided testimony at a hearing before the 
undersigned in May 2006.  A transcript of this hearing has 
been associated with the veteran's claims folder.

The Board remanded this claim for additional development in 
September 2006.  It returns now for appellate consideration.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board must unfortunately remand this case again.

In the September 2006 remand, the Board noted that competent 
medical evidence indicated that the veteran developed 
additional disability(ies) of the left eye as a result of the 
1996 cataract surgery.  The veteran's records show that the 
veteran had complications after cataract surgery with history 
of chronic iritis/macular edema of the left eye, a dislocated 
intraocular lens and legal blindness of the left eye.  The 
Board notes that the veteran has been evaluated on numerous 
occasions and his left eye disability has been characterized 
in numerous ways, but these are the most common disorders 
listed.  

The Board concluded that additional medical evidence was 
necessary to determine the nature and extent of additional 
disability due to the October 1996 cataract surgery, and 
whether the proximate cause of such additional disability was 
the result of fault on the part of VA or was an event not 
reasonably foreseeable.  Accordingly, the Board concluded 
that a remand was required in this case for a medical 
examination in order to make a full and fair determination in 
this case.

The veteran underwent an additional examination in November 
2007 and an assessment provided.  When responding to the 
Board's query about whether the proximate cause of such 
additional disability was the result of fault on the part of 
VA, the examiner stated, "It appears the cataract was not 
easily removed in the left eye which resulted in excessive 
swelling.  A review of [the] surgical notes would be required 
to comment on the surgical procedures."  The Board notes 
that the October 1996 surgical note was both of record and 
marked in the veteran's rather extensive file.  As review of 
the surgery is at the core of the veteran's claim, the Board 
is compelled to conclude that the opinion, as offered, is 
inadequate.  

The Board did receive a June 2007 opinion stating that there 
had been no negligence in the original treatment and cataract 
surgery.  This opinion, however, was offered by one of the 
ophthalmologists who treated the veteran in October 1996.  
The Board cannot look past the conflict of interest posed by 
reliance on such an opinion.  As such, the Board finds that 
the opinion is not a sufficient basis on which to decide this 
claim.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet.App. 268 
(1998).  As the Board concludes that the opinion provided is 
inadequate, this claim must be remanded again for full 
compliance.  

The veteran need not be rescheduled for a full examination 
with the opinion.  As the November 2007 examination appears 
complete, the Board instructs that the file be returned to 
the examiner who provided the November 2007 for an addendum 
to the file as to whether the proximate cause of such 
additional disability was the result of fault on the part of 
VA, be it carelessness, negligence, lack of proper skill, or 
error in judgment.  

On the question of whether the swelling was not reasonably 
foreseeable, the veteran stated that "A risk of retinal 
swelling (cystoid macular edema) is present in all cataract 
surgery (even uncomplicated cases)."  The Board is satisfied 
by the examiner's answer to that question and the examiner is 
not required to revisit it.  

Finally, the Board notes that the AMC provided renewed notice 
in a September 2006 letter, in accordance with the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The Board notes that the 
September 2006 remand did not require this action, although 
such action is commendable in light of a regulatory change to 
38 C.F.R. § 3.361, effective August 2004, during the course 
of the veteran's claim.  In reviewing the file, the Board 
notes that the September 2006 letter provided the veteran 
with the elements of service connection, not the elements of 
a § 1151 claim.  To avoid any possible confusion, the Board 
must also instruct that the AMC provide an updated letter 
with the elements a § 1151 claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006) (stating that incomplete, misleading, or 
confusing information renders section 5103(a) notice 
inadequate).  To ensure adequate VCAA compliant notice, the 
Board remands to provide the veteran with notice of the 
elements of a § 1151 claim, in accordance with the current 
implementing regulations at 38 C.F.R. § 3.361.  


Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to this claim.  In 
particular, the veteran must be given 
notice of 38 C.F.R. § 3.361.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.  If possible, the file should be 
returned to the examiner who provided the 
November 2007 opinion.  The examiner 
should express an opinion as to the 
following: Was the proximate cause of any 
additional left eye disability 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical or 
surgical treatment in 1996?

A rationale for any opinion expressed 
should be provided.  If the examiner who 
provided the November 2007 opinion is 
unavailable, another appropriate examiner 
should be consulted. 

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

